NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 27 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE GARCES-PACHECO, AKA Jose            Nos. 15-72617
Garzas-Pacheco, AKA Jose Pacheco-Garces,      16-71125

                Petitioner,                     Agency No. A205-272-710

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N. R. SMITH, Circuit Judges.

      Jose Garces-Pacheco, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and protection under the Convention Against Torture (“CAT”), and the BIA’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
order denying his motion to reopen removal proceedings. We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings. Molina-Morales v. INS, 237 F.3d 1048, 1050 (9th Cir. 2001). We review

for abuse of discretion the denial of a motion to reopen. Najmabadi v. Holder, 597
F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Garces-

Pacheco failed to establish that any harm he experienced or fears in Mexico is on

account of a protected ground. See Ayala v. Holder, 640 F.3d 1095, 1097-98 (9th

Cir. 2011) (mistreatment motivated purely by personal retribution does not bear a

nexus to a protected ground); Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (an applicant’s “desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected ground”).

Thus, we deny the petition for review as to Garces-Pacheco’s withholding of

removal claim.

      Garces-Pacheco does not challenge the agency’s denial of his CAT claim.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived). Thus, we

deny the petition for review as to Garces-Pacheco’s CAT claim.

      Finally, the BIA did not abuse its discretion in denying Garces-Pacheco’s

motion to reopen where Garces-Pacheco failed to establish prima facie eligibility


                                         2                                    15-72617
for withholding of removal and protection under CAT. See Najmabadi, 597 F.3d

at 986 (the BIA acts within its discretion in denying a motion to reopen for failure

to establish a prima facie eligibility). Further, Garces-Pacheco points to no error in

the agency’s denial of administrative closure.

      PETITION FOR REVIEW DENIED.




                                          3                                    15-72617